UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4716
COREY MICHAEL LEFTWICH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Eastern District of North Carolina, at Greenville.
               Malcolm J. Howard, District Judge.
                          (CR-00-37-HO)

                      Submitted: April 29, 2002

                       Decided: June 10, 2002

         Before LUTTIG and KING, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

A. Lee Hogewood, III, Ann M. Anderson, KENNEDY, COVING-
TON, LOBDELL & HICKMAN, Raleigh, North Carolina, for Appel-
lant. John Stuart Bruce, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Mary Jude Darrow, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.
2                     UNITED STATES v. LEFTWICH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Corey Michael Leftwich was convicted by a jury on three counts
of distribution of cocaine base, in violation of 21 U.S.C.A.
§ 841(a)(1) (West 1999 & Supp. 2001). He was sentenced to three
concurrent sentences of 324 months. On appeal, Leftwich argues that:
(1) the district court erred in admitting certain "prior bad acts" under
Fed. R. Evid. 404(b); (2) the district court erred in attributing to him
approximately 11 kilograms of cocaine base under U.S. Sentencing
Guidelines Manual § 1B1.3 (2000); and (3) the district court clearly
erred at sentencing in making a two-level enhancement for possession
of a firearm, USSG § 2D1.1(b)(1). Finding no reversible error, we
affirm.

   First, Leftwich specifically challenges the court’s admission of the
testimony of Harkless Fossie and Frenchie Reels. Ostensibly, Left-
wich argues that the trial court’s denial of his motion to exclude all
testimony of prior bad acts and crimes he allegedly committed,
through the testimony of Harkless Fossie and Frenchie Reels, was
reversible error as its introduction was unreliable and it was unduly
prejudicial. Rule 404(b) forbids admission of prior bad acts evidence
to show later action in conformity therewith. This court generally
reviews the district court’s admission of such evidence for abuse of
discretion. United States v. Chin, 83 F.3d 83, 87 (4th Cir. 1996). To
abuse its discretion, a district court must either fail or refuse to exer-
cise its discretion, or rely on an erroneous legal or factual premise in
the exercise of its discretionary authority. James v. Jacobson, 6 F.3d
233, 239 (4th Cir. 1993). Rule 404(b) decisions are not reversed
unless they are "arbitrary or irrational." United States v. Haney, 914
F.2d 602, 607 (4th Cir. 1990). We find no abuse of discretion in the
court’s admission of the challenged evidence.

   Next, Leftwich argues that the district court erred in holding him
responsible for 11.7 kilograms of cocaine base when his counts of
                      UNITED STATES v. LEFTWICH                        3
conviction only concerned 61.9 grams of cocaine base. The district
court’s determination of the drug quantity attributable to a defendant
is a factual finding reviewed for clear error. United States v. Randall,
171 F.3d 195, 210 (4th Cir. 1999). In determining drug quantity, a
district court must consider whether the Government has established
drug quantity by a preponderance of the evidence. United States v.
Cook, 76 F.3d 596, 604 (4th Cir. 1996); see also United States v. Obi,
239 F.3d 662, 667 (4th Cir.) (upholding a district court’s determina-
tion of drug quantity by a preponderance of the evidence where no
violation occurred under Apprendi v. New Jersey, 530 U.S. 466
(2000)), cert. denied, 122 S. Ct. 86 (2001).

   Under USSG § 1B1.3(a)(2), drug quantities not specified in the
count of conviction are considered as relevant conduct for sentencing
when they are part of the same course of conduct, or common plan
or scheme. USSG § 1B1.3(a)(2); United States v. Ellis, 975 F.2d
1061, 1067 (4th Cir. 1992). Negotiated but undelivered drugs are
included in the total amount unless the defendant did not intend to
deliver or was incapable of producing the negotiated amount. United
States v. Brooks, 957 F.2d 1138, 1150-51 (4th Cir. 1992). This court
reviews decisions as to relevant conduct evidence for abuse of discre-
tion. United States v. Morsley, 64 F.3d 907, 914 (4th Cir. 1995). In
calculating drug amounts, the court may consider any relevant infor-
mation, provided that the information has sufficient indicia of reliabil-
ity to support its probable accuracy. United States v. Uwaeme, 975
F.2d 1016, 1021 (4th Cir. 1992). Even hearsay alone can provide suf-
ficiently reliable evidence of drug quantity. Id. Upon reviewing the
record, we find no abuse of discretion in the district court’s determi-
nation regarding the amount of drugs attributable to Leftwich under
relevant conduct.

   Last, Leftwich argues that the district court erred in assessing a
two-level enhancement for possession of a dangerous weapon during
a drug offense pursuant to USSG § 2D1.1(b)(1). The adjustment
should be applied if the weapon was present, unless it is clearly
improbable that the weapon was connected with the offense. USSG
§ 2D1.1, comment. (n.3). The determination that a weapon enhance-
ment is warranted is a factual question subject to clearly erroneous
review. United States v. Apple, 915 F.2d 899, 914 (4th Cir. 1990).
The application of the weapons enhancement under USSG
4                    UNITED STATES v. LEFTWICH
§ 2D.1(b)(1) to relevant conduct has been ruled appropriate by this
court. United States v. McAllister, 272 F.3d 228, 234 (4th Cir. 2001).
After reviewing the record, we find no error in the two-level enhance-
ment.

   Accordingly, we affirm Leftwich’s convictions and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                         AFFIRMED